Citation Nr: 1751446	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fiber neuropathy, left lower extremity.

2.  Entitlement to service connection for fiber neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2016 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

A videoconference hearing was held by the undersigned veterans law judge in July 2017.  A transcript of this hearing is of record.

The service connection claims on appeal relate to each of the Veteran's lower extremities.  However, because both claims share a common etiology, this decision will address them together.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Fiber neuropathy of the bilateral lower extremities is a result of active service.
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fiber neuropathy, left lower extremity, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for fiber neuropathy, right lower extremity, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks service connection for current fiber neuropathy in his feet.  During his July 2017 hearing, he explained that while on duty in Korea, he was expected to spend several nights in foxholes containing cold water with inadequate footwear, and that he developed pain and numbness in his feet as a result.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In this case, after reviewing all evidence currently of record, the Board determines that service connection is warranted for fiber neuropathy.

First, the Veteran's available service treatment records are silent for complaints related to the Veteran's feet.  The November 1955 separation examination report shows that clinical evaluation of the feet was normal.  However, the Veteran states in his July 2017 hearing testimony that his symptoms result from frostbite suffered during active duty in Korea.  The Veteran reports that in Korea, he was often expected to get dressed and immediately spend hours at a time in a foxhole containing cold water.  As a result, he experienced numbness and tingling in his feet, which several physicians of record have found to indicate fiber neuropathy.  He states that he did not seek treatment during service because of the lack of availability of medical treatment in the field.  He did not seek treatment for decades after service because he was told that not much could be done about his symptoms.  Treatment records, including a May 2016 note by a medical resident, and a July 2016 opinion letter from Dr. P.K., indicate extensive cold exposure in Korea as a risk factor for the Veteran's fiber neuropathy.  This is corroborated by the Veteran and his wife's testimony describing his symptoms starting upon his return from service and continuing thereafter.  The above evidence indicates that it is at least as likely as not that the Veteran's fiber neuropathy occurred in service.  The Board finds this evidence credible.

Second, a July 2016 physician's opinion letter and a May 2016 treatment note indicate cold exposure in service as a cause of the Veteran's fiber neuropathy.  Accordingly, all elements of service connection have been satisfied.

The Board notes the February 2017 VA opinion expressing difficulty in ascribing the Veteran's symptoms to his service due to the Veteran's diabetes, his history of low back pain with radicular symptoms, and his 1997 back surgery.  The examiner states that diabetes and lower back pain with radicular symptoms also "could ultimately lead to neuropathy."  However, the Board finds that this opinion is of limited weight because it was given without the benefit of the Veteran's July 2017 hearing testimony regarding continuity of his symptoms since service.  It is also in direct conflict with this testimony.  The RO denied service connection because multiple etiologies exist for the Veteran's neuropathy.  However, the fact that the Veteran was exposed to cold in service, coupled with his credible testimony indicating that his bilateral lower extremity symptoms have existed since service, puts the evidence at least in equipoise.

Accordingly, all elements of service connection for fiber neuropathy have been satisfied.  Therefore, resolving all reasonable doubt in the Veteran's favor, fiber neuropathy in the bilateral lower extremities is manifested as a result of active service, and service connection is warranted.

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal for this issue is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary. 


ORDER

Service connection for fiber neuropathy, left lower extremity, is granted.

Service connection for fiber neuropathy, right lower extremity, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


